Detailed Action
This action is in response to the applicant’s amendment filed on 18 November, 2020. Claims 1-19 are pending and examined. Claims 1-2, 5-6, 10, 14-15 and 19 are currently amended.
Response to Amendment
The Amendment filed 18 November, 2020 has been entered. Claims 1-19 remain pending in the application. Regarding the Non-Final Office Action mailed on 21 August, 2020, applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 18 November, 2020, with regard to the rejections of claims 1, 10 and 19 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that prior art fails to disclose or suggest “the at least one replica receives inputs from the at least one client at a different time than the primary server”, the examiner respectfully disagrees.
In the Remarks, the applicant recites “…While the “software may provide a common application programming interface that ... accepts the results [not inputs from the sensors] from each server instance that may arrive at different times”, the common application interface “ensures that each server instance receives the requests in the same order” (Johnson, col. 3, lines 17-21). In other words, Johnson's servers receive inputs from the sensors at the same time even though the results from processing these inputs may arrive at different times. It seems the conclusion that “Johnson's servers receive inputs from the sensors at the same time” does not have a proper ground since “in the same order” is not equivalent to “at the same time”. 
Johnson teaches “…Each of the processing groups may comprise one or more server instances that process the data 20 it receives. In a particular processing group, the data are processed in exactly the same order so that all server instances eventually arrive at the same state. So, when a member of a group, for example, such as a member of the sensor fusion group 110 receives two messages (or data) 25 from any clients, each member of the sensor fusion group 110 must receive the same two messages (or data) in exactly that same order. Like the synchronous pull architecture described above, the processing groups of the synchronous push architecture include or interface software or virtual 30 synchrony middleware that sits virtually between the server instances” (col 6, lines 118-31). From the above cited section, “each processing groups comprises one or more server instances that process the data it receives” and “…such as a member of the sensor fusion group receives two messages (or data) from any clients, each member of the sensor fusion group must receive the same two messages (or data) in exactly that same order”, i.e. the primary server and the replica server receive the “two messages” in the same order, but does not have to be at the same time. 
Further, Johnson, col 2, lines 34-64 teaches “…This does not mean or require that messages from two different clients be delivered in the same order to each group member. It merely requires that the same messages be received in exactly the same order from each particular client…” When messages from the same client to each group member are in the same order while messages from different clients are not in the same order, the timing for the 
In addition, when there are two or more clients (e.g. client A and client B), the inputs of client A to the primary server is mostly different from the inputs of client B to the at least one replica server. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 2-9 and 11-18, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 10. Because independent claims 1 and 10 are not allowable, dependent claims 2-9 and 11-18 are not allowable.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 19 recite “the at least one replica server receives inputs from the at least one client at a different time than the primary server” which is ambiguous. It is not clear if the amended limitation means “the at least one replica server receives inputs from the at least one client AND inputs the primary server at different times” OR “the at least one replica server AND the primary server receive inputs from the at least one client at different times”. Therefore, the claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The limitation is interpreted as “the at least one replica server AND the primary server receive inputs from the at least one client at different times” by the examiner for the purpose of examination.
Claims 2-9 and 11-18 are rejected by virtue of the dependency on claims 1 and 10.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US10509692, hereinafter Johnson).
As to claim 1, Johnson teaches a method, comprising: 
establishing, by a vehicle controller of a vehicle, a connection between at least one client and a plurality of servers, the plurality of servers includes a primary server and at least one Johnson, col 2, lines 21-38 teaches LCLS architecture supports requestors and responder in the network, i.e. client sent requests and server responds; col 2, lines 6-8 teaches fault-tolerant servers that run the same set of operations; col 1, lines 48-64 teaches vehicle controller, also see Fig. 1), wherein the at least one replica server functions as an active clone, and the at least one replica server receives inputs from the at least one client at a different time than the primary server (See at least Johnson, col 6, lines 18-31, each of the processing group comprise one or more server instances that process the data it received and the two messages from any clients are received in the same order , i.e. the replica sensor is an active clone; see at least col 2, lines 34-64, “…This does not mean or require that messages from two different clients be delivered in the same order to each group member. It merely requires that the same messages be received in exactly the same order from each particular client…” i.e. when messages from the same client to each group member are in the same order while messages from different clients are not in the same order, the timing for the messages to be delivered to the group members, i.e. primary server and replica server, is different);
making, by the vehicle controller, a data request about a given service to the plurality of servers (Johnson, col 2, lines 21-37 teaches data request made to servers, also see Fig. 1); 
in response to the data request, receiving reply data from the plurality of servers to the data request via a middleware (Johnson, col 3, lines 1-36 teaches receiving reply data from servers via middleware, also see Fig. 1); 
fusing, by the vehicle controller, the reply data from the plurality of servers to generate a resulting data via the middleware (Johnson, col 3, lines 17-30 teaches processing content from each server and compare the content and respond with the content that achieves a consensus or with the content appears most often, i.e. fusing the reply data via middleware; also see col 3, lines 31-36, Fig. 1); 
receiving, by the vehicle controller, the resulting data (Johnson, col 3, lines 29-30 teaches selecting the major statistical mode when the result render multimodal distribution; also see col 3, lines 30-35: sending a selected response to the requesting client, also see Fig. 1); and 
controlling, by the vehicle controller, the vehicle based on the resulting data (Johnson, col 4, lines 51-67 teaches the computation trigger activates one or more of appropriate vehicle controls needed to implement the motion plans, the vehicle controls are replicated and operate in virtual synchrony and act as a group through LCLS, i.e. controlling the vehicle based on the resulting data, also see Fig. 1).
As to claim 10, Johnson teaches a system, comprising: 
a vehicle including a vehicle body and a vehicle controller attached to the vehicle body, wherein the vehicle controller is programmed with a middleware to establish a connection between at least one client and a plurality of servers, the plurality of servers includes a primary server and at least one replica server (Johnson, col 1, line 58-col 2, line 37 teaches a vehicle with a vehicle controller and a plurality of servers with primary and replica server; col 2, lines 21-38 teaches LCLS architecture supports requestors and responder in the network, i.e. client sent requests and server responds; col 2, lines 6-8 teaches fault-tolerant servers that run the same set of operations; col 3, lines 1-36 teaches middleware establishing connection between client and servers; also see Fig. 1), the at least one replica server functions as an active clone, and the at least one replica server receives inputs from the at least one client at a different time than the primary server (See at least Johnson, col 6, lines 18-31, each of the processing group comprise one or more server instances that process the data it received and the two messages from any clients are received in the same order , i.e. the replica sensor is an active clone; see at least col 2, lines 34-64, “…This does not mean or require that messages from two different clients be delivered in the same order to each group member. It merely requires that the same messages be received in exactly the same order from each particular client…” i.e. when messages from the same client to each group member are in the same order while messages from different clients are not in the same order, the timing for the messages to be delivered to the group members, i.e. primary server and replica server, is different);
wherein the vehicle controller is programmed to:
establish communication between at least one client and the plurality of servers (Johnson, col 2, lines 21-38 teaches LCLS architecture supports requestors and responder in the network, i.e. client sent requests and server responds; col 3, lines 1-36 teaches middleware establishing connection between client and servers);
make a data request about a given service to the plurality of servers (Johnson, col 2, lines 21-37 teaches data request made to servers, also see Fig. 1); 
in response to the data request, receive reply data from the plurality of servers to the data request via a middleware (Johnson, col 3, lines 1-36 teaches receiving reply data from servers via middleware, also see Fig. 1); 
fuse, by the middleware, the reply data from the plurality of servers to generate a resulting data (Johnson, col 3, lines 17-30 teaches processing content from each server and compare the content and respond with the content that achieves a consensus or with the content appears most often, i.e. fusing the reply data via middleware; also see col 3, lines 31-36, Fig. 1); and 
control the vehicle based on the resulting data (Johnson, col 4, lines 51-67 teaches the computation trigger activates one or more of appropriate vehicle controls needed to implement the motion plans, the vehicle controls are replicated and operate in virtual synchrony and act as a group through LCLS, i.e. controlling the vehicle based on the resulting data, also see Fig. 1).
As to claims 2 and 11, Johnson teaches the method of claim 1 and the system of claim 10, further comprising generating a plurality of notifications by the plurality of servers in response to establishing the connection between the at least one client and the plurality of servers (Johnson, col 3, lines 30-36 teaches each server generating a response, i.e. notification).  
As to claims 3 and 12, Johnson teaches the method of claim 2 and the system of claim 11, further comprising filtering, by the vehicle controller, duplicate notifications from the plurality of notifications generated by the plurality of servers to generate a filtered notification via the middleware (Johnson, col 3, lines 30-36 teaches middleware receiving responses from servers and selecting a response, i.e. generating a filtered notification via middleware).  
As to claims 4 and 13, Johnson teaches the method of claim 3 and the system of claim 12, further comprising receiving, by the vehicle controller, the filtered notification (Johnson, col 3, lines 30-36 teaches sending a selected response to the requesting client, i.e. vehicle controller receiving the filtered notification).  
As to claims 5 and 14, Johnson teaches the method of claim 4 and the system of claim 13, further comprising registering, by the vehicle controller, a same service with the middleware (Johnson, col 2, lines 4-10 teaches LCLS with fault-tolerant servers that run the same set of operations; col 9, lines 1-17 teaches generating motion plans via LCLS and transmitted to vehicle controls).  
As to claims 6 and 15, Johnson teaches the method of claim 5 and the system of claim 14, further comprising maintaining, by the middleware, a list of instances for the same service (Johnson, col 5, lines 6-20 teaches middleware between group members arbitrates responses and generates content for the group, results of the groups buffered before a recipient requests contents, i.e. maintaining a list of instances).  
As to claims 7 and 16, Johnson teaches the method of claim 6 and the system of claim 15, further comprising providing, by the vehicle controller, a fusion strategy to the plurality of servers (Johnson, col 3, lines 17-30 teaches receiving responses from servers and selecting the major statistical mode, i.e. a fusion strategy).  
As to claims 8 and 17, Johnson teaches the method of claim 7 and the system of claim 16, further comprising providing, by the vehicle controller, a filter strategy to the plurality of servers (Johnson, col 3, lines 30-37 teaches sending a selected response to the requesting client based on a selected item such as the nth server response, i.e. a filter strategy).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Yang (US20170004712, hereinafter Yang).
As to claims 9 and 18, Johnson teaches the method of claim 8 and the system of claim 17.
Johnson further teaches the filtered notification from the middleware (Johnson, col 3, lines 17-36).
Johnson does not teach activating, by the vehicle controller, an alarm in response to receiving the filtered notification from the middleware.
However, in the same field of endeavor, Yang teaches the above limitations (Yang, para 0024 teaches remote system management server connect the vehicle control system to display a notification message, and initiate an alarm, i.e. the remote server send notification to the vehicle and an alarm is triggered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Johnson to include activating, by the vehicle controller, an alarm in response to receiving the filtered notification from the middleware as taught by Yang to notify the relevant party that a notification is received (Yang, para 0024).
As to claim 19, Johnson teaches a system, comprising: 
a vehicle including a vehicle body and a vehicle controller attached to the vehicle body, wherein the vehicle controller is programmed with a middleware to establish a connection between at least one client and a plurality of servers (Johnson, col 1, line 58-col 2, line 37 teaches a vehicle with a vehicle controller and a plurality of servers with primary and replica server, col 3, lines 1-36 teaches middleware establishing connection between client and servers; also see Fig. 1), the at least one replica server functions as an active clone, and the at least one replica server receives inputs from the at least one client at a different time than the primary server (See at least Johnson, col 6, lines 18-31, each of the processing group comprise one or more server instances that process the data it received and the two messages from any clients are received in the same order , i.e. the replica sensor is an active clone; see at least col 2, lines 34-64, “…This does not mean or require that messages from two different clients be delivered in the same order to each group member. It merely requires that the same messages be received in exactly the same order from each particular client…” i.e. when messages from the same client to each group member are in the same order while messages from different clients are not in the same order, the timing for the messages to be delivered to the group members, i.e. primary server and replica server, is different);
wherein the vehicle controller is programmed to:
 establish the connection between the at least one client and a plurality of servers (Johnson, col 2, lines 21-38 teaches LCLS architecture supports requestors and responder in the network, i.e. client sent requests and server responds; col 2, lines 6-8 teaches fault-tolerant servers that run the same set of operations; col 1, lines 48-64 teaches vehicle controller, also see Fig. 1); 
make a data request about a service to the plurality of servers (Johnson, col 2, lines 21-37 teaches data request made to servers, also see Fig. 1);  17P047233-US-NP 
in response to the data request, receive reply data from the plurality of servers via the middleware (Johnson, col 3, lines 1-36 teaches receiving reply data from servers via middleware, also see Fig. 1); 
fuse, by the middleware, the reply data from the plurality of servers to generate a resulting data (Johnson, col 3, lines 17-30 teaches processing content from each server and compare the content and respond with the content that achieves a consensus or with the content appears most often, i.e. fusing the reply data via middleware; also see col 3, lines 31-36, Fig. 1);; 
receive the resulting data (Johnson, col 3, lines 29-30 teaches selecting the major statistical mode when the result render multimodal distribution; also see col 3, lines 30-35: sending a selected response to the requesting client, also see Fig. 1); 
control the vehicle based on the resulting data (Johnson, col 4, lines 51-67 teaches controlling the vehicle based on the resulting data, also see Fig. 1); 
Johnson, col 3, lines 30-36 teaches each server generating a response, i.e. notification); 
wherein the middleware filters duplicate notifications from the plurality of notifications generated by the plurality of servers to generate a filtered notification (Johnson, col 3, lines 30-36 teaches middleware receiving responses from servers and selecting a response, i.e. generating a filtered notification via middleware); 
wherein the vehicle controller is programmed to receive the filtered notification (Johnson, col 3, lines 30-36 teaches sending a selected response to the requesting client, i.e. vehicle controller receiving the filtered notification);  
wherein each of the plurality of servers registers a same service with the middleware (Johnson, col 2, lines 4-10 teaches LCLS with fault-tolerant servers that run the same set of operations; col 9, lines 1-17 teaches generating motion plans via LCLS and transmitted to vehicle controls); 
wherein the middleware maintains a list of instances for the same service (Johnson, col 5, lines 6-20 teaches middleware between group members arbitrates responses and generates content for the group, results of the groups buffered before a recipient requests contents, i.e. maintaining a list of instances); 
wherein the vehicle controller is programmed to provide a fusion strategy to the plurality of servers (Johnson, col 3, lines 17-30 teaches receiving responses from servers and selecting the major statistical mode, i.e. a fusion strategy);
Johnson, col 3, lines 30-37 teaches sending a selected response to the requesting client based on a selected item such as the nth server response, i.e. a filter strategy). 
 	Johnson further teaches the filtered notification from the middleware (Johnson, col 3, lines 17-36).
Johnson does not teach activating, by the vehicle controller, an alarm in response to receiving the filtered notification from the middleware.
However, in the same field of endeavor, Yang teaches the above limitations (Yang, para 0024 teaches remote system management server connect the vehicle control system to display a notification message, and initiate an alarm, i.e. the remote server send notification to the vehicle and an alarm is triggered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system taught by Johnson to include activating, by the vehicle controller, an alarm in response to receiving the filtered notification from the middleware as taught by Yang to notify the relevant party that a notification is received (Yang, para 0024).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667            
                                                                                                                                                                                            /YUEN WONG/Primary Examiner, Art Unit 3667